Mr. Justice Graves delivered the opinion of the court. 5. Insurance, § 441*—what is not excuse for noncompliance with provision for notice of sickness of animal. Under a provision in a live-stock insurance policy requiring the assured to give notice to the Insurer “at once” of any sickness or accident to the insured animal, the fact the assured was away from home when the animal was taken sick would not excuse him from performing such requirement; if he was not so situated, for any reason, that he could personally perform his contract in respect to giving such notice at once, It would be his imperative duty to arrange with others to perform it for him. 6. Insurance, § 666*—when evidence sufficient to show failure to give required notice of sickness of animal. Evidence held sufficient to show that the plaintiff did not give the defendant notice of the sickness of the insured animal within the time required of him by his contract, in an action to recover under a live-stock insurance policy for'the death of the insured animal.